The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 10/06/2022.
4.	Claims 1-4, 8-11, 13, and 15-17 are currently pending.
5.	Claims 8-9 have been withdrawn.
6.	Claims 1, 4, 8, 11, and 13 have been amended.
7.	Claims 5-7, 12, and 14 have been cancelled.
8.	Claim 17 has been added.

Claim Rejections - 35 USC § 103
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 1-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al (US 2012/0247676) in view of Yang (US 6,641,673).
Regarding claim 1:
	Fujino teaches a plasma processing apparatus (plasma processing apparatus, 1) [fig 1 & 0035] comprising: a processing container (process chamber, 2) [fig 1 & 0036]; and a plurality of gas nozzles (plurality of cylindrical nozzles, 16) protruding from at least one of a top wall and a side wall that constitute the processing container (ceiling 11 of the process chamber), and each including a gas supply hole (gas hole) configured to supply a gas into the processing container (2) [fig 1 & 0043], each of the plurality of gas nozzles (16) has a portion in which a surface perpendicular to a protruding direction is elliptical or streamlined (see fig 7), and straight lines in a long axis direction of the ellipses or a vertex direction of the streamlined portions of the plurality of gas nozzles (16) intersect with each other at a center point of the top wall of the processing container (see fig 7) [fig 7 & 0043, 0084].
	Fujino does not specifically disclose each of the plurality of gas nozzles includes an enlarged diameter portion that is enlarged from a pore of the gas supply hole at a tip end of the gas supply hole and is opened to a processing space. 
	Yang teaches each of a plurality of gas nozzles (70-76) includes an enlarged diameter portion that is enlarged from a pore of the gas supply hole at a tip end of the gas supply hole and is opened to a processing space (see fig 6a-6c) [fig 5d, 6a-6c & col 6, lines 30-56].
	Fujiino and Yang are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify each of the plurality of gas nozzles of Fujino with the opening shape of Yang to allow for injection of fluid into a plasma stream with a uniform distribution and with reduced likelihood of clogging over prolonged use [Yang - col 2, lines 13-16].
Regarding claim 2:
	Modified Fujino teaches an angle θ between an inner wall side surface of the enlarged diameter portion and a tip end surface of the gas nozzle is 60°≤θ≤120° (see fig 5d) [Yang - fig 5d & col 6, lines 30-56]. 
Regarding claim 3:
	Fujino teaches a plasma generator (microwave introduction device, 5) disposed above the processing container (2) and configured to introduce an electromagnetic wave (microwave) into the processing container (2) thereby generating a plasma (to produce plasma), wherein the plurality of gas nozzles (16) protrudes from the top wall (11) [fig 1 & 0036, 0043]. 
Regarding claims 4 and 11:
	Although modified Fujino does not specifically teach “a length of an opening of the enlarged diameter portion in a longitudinal direction is 5 mm or less”, it would have been an obvious matter of design choice to set the length to any dimension desired since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 10:
	Fujino teaches a plasma generator (microwave introduction device, 5) disposed above the processing container (2) and configured to introduce an electromagnetic wave (microwave) into the processing container (2) thereby generating a plasma (to produce plasma), wherein the plurality of gas nozzles (16) protrudes from the top wall (11) [fig 1 & 0036, 0043]. 
12.	Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al (US 2012/0247676) in view of Yang (US 6,641,673) as applied to claims 1-4 and 10 above, and further in view of Choi et al (US 2005/0251990).
The limitations of claims 1-4 and 10 have been set forth above.
Regarding claims 4 and 11:
	Modified Fujino does not specifically disclose a length of an opening of the enlarged diameter portion in a longitudinal direction is 5 mm or less. 
	Choi teaches a length (depth, 332) of an opening of the enlarged diameter portion (second bore, 312) in a longitudinal direction is 5 mm or less (between about 0.1 inch to about 1.0 inch) [fig 3, 6B & 0082, 0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
	Modified Fujino and Choi are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the length of an opening of the enlarged diameter portion of modified Fujino with the length of Choi to achieve the desired plasma ionization rate [Choi – 0090].
13.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al (US 2012/0247676) in view of Yang (US 6,641,673) and optionally Choi et al (US 2005/0251990) as applied to claims 1-4 and 10-11 above, and further in view of Yoshino et al (US 2009/0017638).
The limitations of claims 1-4 and 10-11 have been set forth above.
Regarding claim 13:
	Modified Fujino does not specifically teach each of the plurality of gas nozzles has a flow path configured to circulate a heat medium. 
	Yoshino teaches each of the plurality of gas nozzles (230) has a flow path (270) configured to circulate a heat medium (coolant substance) [fig 2C & 0041, 0050].
Modified Fujino and Yoshino are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify each of the plurality of gas nozzles of modified Fujino with the flow path of Yoshino to cool the process gas to the desired temperature [Yoshino – 0050].
14.	Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al (US 2012/0247676) in view of Yang (US 6,641,673) as applied to claims 1-4 and 10-11 above, and further in view of Eto et al (US 2012/0037596).
The limitations of claims 1-4 and 10-11 have been set forth above.
Regarding claims 15-16:
	Modified Fujino does not specifically teach an inner wall of the enlarged diameter portion is coated with an insulating film; and the tip end portion and at least a part of a side wall of each of the plurality of gas nozzles are coated with an insulating film.
	Eto teaches an inner wall of the enlarged diameter portion (422) is coated with an insulating film (protective film, 50) [fig 2 & 0028]; and the tip end portion and at least a part of a side wall of each of the plurality of gas nozzles (see fig 1-2) are coated with an insulating film (protective film, 50) [fig 1-2 & 0028].
Modified Fujino and Eto are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the enlarged diameter portions of each of the plurality of gas nozzles of modified Fujino to be coated with an insulating film, as in Eto, to protect the gas nozzles from the process environment and prevent cracking [Eto - 0036].
15.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al (US 2012/0247676) in view of Yang (US 6,641,673) as applied to claims 1-4 and 10-11 above, and further in view of Horiguchi (US 2007/0163996).
The limitations of claims 1-4 and 10-11 have been set forth above.
Regarding claim 17:
Modified Fujino does not specifically disclose the plurality of gas nozzles comprise first gas nozzles and second gas nozzles disposed around the center point of the top wall, and a height of tip ends of the first gas nozzles is different from a height of tip ends of the second gas nozzles.
Horiguchi teaches first gas nozzles (27) and second gas nozzles (28) disposed around the center point of the top wall (see fig 1), and a height of tip ends of the first gas nozzles is different from a height of tip ends of the second gas nozzles (measurement of 28 taken along the length thereof is greater than the corresponding measurement of 27) [fig 1 & 0047].
Modified Fujino and Horiguchi are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of gas nozzles of modified Fujino to comprise first and second gas nozzles different tip end heights, as in Horiguchi, to prevent the gas introduced from becoming overly dissociated [Horiguchi - 0047].

Response to Arguments
16.	Applicant’s arguments, see Remarks, filed 10/06/2022, with respect to the rejection of claim(s) 4-6 and 11 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 4-6 and 11 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 4 and 11. 
17.	Applicant's arguments, see Remarks, filed 10/06/2022, with respect to the rejection of claim(s) 1-6, 10-13, and 15-16 under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that the straight lines in the longitudinal axis do not intersect with each other on the center axis of the top wall in Fujino. Since each of the gas nozzles of Fujino have a circular cross-section, there is no long axis direction.
In response, examiner disagrees. Applicant is referring to imaginary lines. Circles certainly have axes. “long” is merely a label for an axis. An axis extends in infinity. Therefore, the implication that some axes are longer than others is clearly false. As such, the limitations of the claim are met.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Strang (US 2003/0000924), Santo et al (US 2014/0158786), Ikeda et al (US 2018/0337023), and Kytzia et al (US 2020/0240010) teach a plurality of gas nozzles includes an enlarged diameter portion [fig 6, 4A, 2B, and 5 respectively].
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin Kendall/Primary Examiner, Art Unit 1718